           Case 1:19-cv-00078-CCB Document 10-2 Filed 03/11/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                                  *
    SAQIB ALI,
                                                  *
                    Plaintiff,
                                                  * No. 1:19-CV-00078-BPG
           v.
                                                  *
    LAWRENCE HOGAN, et al.,
                                                  *
                    Defendants.
       *        *   *    *       *   *   *   *    *   *   *   *   *   *   *    *   *

                                                 ORDER

        The Court having considered the motion to dismiss filed by Brian E. Frosh, Attorney

General of Maryland, and all responses and replies thereto, it is this ____ day of

_________________, 2019, hereby ORDERED that the motion to dismiss is GRANTED;

and it is further

        ORDERED that the Attorney General is DISMISSED from this matter.

.


                                                      ______________________
                                                      Beth P. Gesner
                                                      Chief Magistrate Judge
